REINHARDT, Circuit Judge,
concurring in part and dissenting in part.
I respectfully disagree with the majority’s resolution of the Rule 403 issue. The litigation history of the 1991 regulations, and particularly the defendants’ stubborn resistance to affording its employees the very First Amendment rights at issue in this case, was the plaintiffs principal evidence that the defendants had both the motive and the intent to suppress First Amendment rights when they disciplined him. In fact, the defendants’ intent and motivation was the only issue at trial. Precluding the introduction of the disputed evidence deprived the plaintiff of a fan-opportunity to prove his case. At the very least, the evidence should have been admitted to impeach the credibility of the Marshal, who testified that he supported the plaintiffs free speech activities. The district judge excluded the evidence on the ground that its probative value was substantially outweighed by the danger of confusing the jury. I disagree. In this *446case, the probative value of the excluded evidence was so important that it far outweighed the countervailing consideration. Moreover, the jury was clearly instructed that it could consider the regulations only as evidence of the defendants’ states of mind. Because there was little or no danger of jury confusion, I would hold that the district judge abused his discretion in' excluding the critical evidence at issue. I would also hold that the error was prejudicial and would therefore reverse and grant a new trial. I do, however, join in the portion of the majority’s disposition relating to attorneys fees.